Citation Nr: 1701022	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to August 1964 and from May 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating.  The Veteran timely appealed the initial rating assigned.

In a March 2015 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court issued a January 2016 Order vacating the Board's March 2015 decision and remanding the case to the Board for further action consistent with the terms of the JMR.

In March 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further action in compliance with the JMR, specifically to review evidence not previously considered by the AOJ (the January 2015 VA examination report) and readjudicate the claim for a higher rating for PTSD.  In July 2016, the AOJ reviewed the January 2015 VA examination and issued a supplemental statement of the case, denying the claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the claim for a higher rating for PTSD arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to a "downstream" question, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording him multiple VA examinations.  As indicated by the discussion below, these examinations are adequate because they were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board will therefore proceed to the merits of the appeal.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Here, however, as shown below, an initial, uniform 70 percent is warranted for PTSD.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In this case, during the pendency of the claim, the Veteran has had symptoms and overall impairment due to PTSD that correspond to both a 50 and a 70 percent rating.  For example, the June 2008 VA examination report indicated that the Veteran experienced disturbances of mood and motivation as well as difficulty in establishing and maintaining relationships due to PTSD.  The June 2008 VA examiner opined that the Veteran suffered serious PTSD symptoms and that PTSD had caused "serious dysfunction in his social life."  The examiner also assigned the Veteran a GAF score of 50.  

In addition, VA treatment notes from May 2008 to May 2011 suggest that the Veteran had experienced near-continuous depression, impaired impulse control, and difficulty in adapting to stressful circumstances due to PTSD.  For instance, the Veteran continued to report having depression, which he attributed to his PTSD.  See February 2009, March 2009, April 2009, and June 2009 VA Psychiatry Notes.  Also, the Veteran reported experiencing anger due to his PTSD.  See September 2009 VA Psychiatry Note.  In this regard, the Veteran reported having angry outbursts (see January 2010 and May 2010 VA Psychiatry Notes), and stated that he had anger issues, commenting that little things upset him (see October 2010 VA Psychiatry Note).  In the October 2010 VA treatment note, it was noted that the Veteran had low frustration tolerance.  Additionally, VA treatment notes from May 2008 to May 2011 show GAF scores ranging from 45 to 60.  Notably, the Veteran had a GAF score of 45 in October 2010 and GAF scores of 50 in June 2008, August 2008, October 2008, and March 2011.

Moreover, the November 2012 VA examination report indicated that the Veteran experienced impaired impulse control, disturbances of mood and motivation (to include depressed mood), and difficulty in establishing and maintaining relationships due to PTSD.  Furthermore, the January 2015 VA examination report indicated that the Veteran experienced disturbances of mood and motivation (to include depressed mood) and difficulty in establishing and maintaining relationships due to PTSD.  Also, according to that report, the Veteran's sister told the examiner that he was easily angered.  Additionally, the Veteran indicated experiencing near-continuous depression, reporting that he had a "certain amount of sadness that never goes away."  

The Board notes that the November 2012 and January 2015 VA examiners, in addition to PTSD, diagnosed the Veteran with a cognitive disorder (characterized as mild cognitive impairment by the November 2012 VA examiner and as unspecified neurocognitive disorder by the January 2015 VA examiner) and attributed symptoms relating to problems with emotion regulation to such disorder.  Although such symptoms would appear to overlap with many of the Veteran's PTSD symptoms indicating disturbances in motivation and mood, impaired impulse control, and difficulty in adapting to stressful situations, the Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, the benefit of the doubt doctrine requires that it attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Therefore, given that there have been PTSD symptoms listed in the 50 and 70 percent criteria and an indication in the GAF scores, statements of the June 2008 VA examiner, and the Veteran's lay statements of severe impairment affecting many areas of the Veteran's life due to such symptoms, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximate the criteria for a 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period.  The VA examination reports and treatment notes show that the Veteran did not experience the following symptoms: grossly inappropriate behavior; persistent delusions or hallucinations; and persistent danger of hurting self or others.  In fact, VA examination reports and treatment notes demonstrate that the Veteran consistently denied having delusions and hallucinations as well as suicidal or homicidal ideations throughout the claim period.  Although the evidence of record suggests that the Veteran experienced impairment in thought processes, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss, these symptoms were strictly linked to the Veteran's cognitive disorder.  Both the November 2012 and January 2015 VA examiners concluded that the Veteran's symptoms relating to learning and memory as well as executive functioning, i.e., impairment of short- and long-term memory, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place, were attributable only to the Veteran's cognitive disorder.  

In addition, although VA treatment records from December 2011 to August 2012 show GAF scores ranging from 37 to 42, such scores also consider the Veteran's cognitive disorder and related symptoms, such as memory loss.  In this regard, VA treatment notes show that concerns of cognitive impairment and complaints of memory deficiency arose in December 2011, and that the Veteran was first diagnosed with a cognitive disorder in January 2012.  In fact, VA treatment notes prior to June 2011 show no complaints of memory deficiencies and note the Veteran to be cognitively stable.  Moreover, the November 2012 VA examiner noted the Veteran's recent decline of GAF scores, but found that such decline was due to his cognitive disorder, and not his PTSD.  The examiner further indicated that the Veteran had no increase in PTSD symptomatology from his last VA examination in June 2008.  Similarly, the January 2015 VA examiner also indicated that the Veteran had no increase in PTSD symptomatology.  Finally, although the November 2012 and January 2015 VA examiners concluded that the Veteran had total occupational and social impairment, the November 2012 VA examiner indicated that 50 percent of the total occupational and social impairment was attributable to PTSD, and the March 2015 VA examiner indicated that only 40 percent of the total occupational and social impairment was attributable to PTSD.  Given that the examiners specifically identified the portions of the impairment attributable to PTSD, the benefit of the doubt rule as articulated in Howell and Mittleider is not for application.

The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1) (2016).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below there is evidence that the Veteran's PTSD has impacted his employment.  There is also no indication that the Veteran's PTSD has caused frequent hospitalization during the pendency of the claim or that the schedular requirements have otherwise been rendered impractical.  A remand for referral of the claim for a higher initial rating for PTSD for extraschedular consideration is therefore not warranted.  38 C.F.R. § 3.321 (b)(1).  As the Board has not considered whether these disabilities caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.



ORDER

Entitlement to an initial rating of 70 percent, but no higher, is granted, for PTSD, subject to controlling regulations governing the payment of monetary awards.


REMAND

At the June 2008 VA examination, the Veteran indicated that he closed his plumbing business in November 2007 due to decreased physical activity and depression, but did some light plumbing work on a part-time basis.  However, at the November 2012 VA examination, the Veteran reported that he had not worked since the June 2008 VA examination, and that he did not believe he could work at a job, stating that he lacked the initiative to start and complete tasks.  Notably, at the January 2015 VA examination, the Veteran reported that he had not worked in the last nine months to year, and that he couldn't work because he had "no drive."

Although the Veteran had filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in January 2015, a TDIU claim has also been raised by the record as part of his increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As indicated above, there is some evidence that the Veteran's service-connected PTSD has impacted his employability.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  The Court has made it clear in a series of memorandum decisions its view that even where a formal claim for a TDIU has been adjudicated and not appealed, the issue of entitlement to a TDIU raised as part and parcel of an increased rating claim exists independent of the formal TDIU claim and must be separately adjudicated.  Additionally, the Veteran previously did not meet the scheduler standards for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  As the Board has granted an increased, 70 percent rating for PTSD in the decision above, the Veteran now meets the schedular standards and this issue should again be adjudicated by the AOJ in light of this new rating and finding as to the severity of the Veteran's PTSD.

Based on the foregoing, a remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  After undertaking any appropriate development, to include providing the Veteran another opportunity to submit a formal TDIU application form (VA Form 21-8940), adjudicate the issue of entitlement to a TDIU.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


